 1                                                                     The Honorable Richard A. Jones

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7    SYMETRA LIFE INSURANCE COMPANY, a
      Washington corporation,
 8                                                            No. 2:19-cv-00603 RAJ
                                 Plaintiff,
 9                                                            STIPULATED MOTION
             v.                                               REGARDING DISTRIBUTION
10                                                            OF INTERPLEADER FUNDS
      JASMINE DIANNE DURR TRUST, a                            AND DISMISSAL AND ORDER
11    Washington trust, by and through its
      representative, Guardian Services of Seattle;
12    SOF RECEIVABLES III, LLC, a Delaware
      limited liability corporation; J.G.
13    WENTWORTH ORIGINATIONS, LLC, a
      Nevada limited liability corporation,
14
                                 Defendants.
15

16
             Plaintiff Symetra Life Insurance Company (“Symetra”), and defendants Jasmine Dianne
17
      Durr Trust (“Durr Trust”), SOF Receivables III, LLC (“SOF”), and J.G. Wentworth
18
      Originations, LLC (“JGW”) (collectively the “Parties”), by and through their counsel, hereby
19
      jointly stipulate to and request entry of the proposed order regarding distribution of the
20
      interpleader funds and dismissal of this action. In support of this stipulated motion, the Parties
21
      state as follows:
22
             1.      Symetra initiated this action to resolve a dispute regarding a $133,600 lump sum
23
      which amount, together with applicable interest has been deposited into the court’s registry,
24
      (the “Interpleader Funds”) and which was payable under an annuity contract (the “Annuity”).
25
      As set forth in Symetra’s second amended complaint, the Durr Trust, JGW, and SOF each
26
      asserted certain rights to portions of the Interpleader Funds. See Dkt. 5.
27                                                                                 KARR TUTTLE CAMPBELL
     STIPULATED MOTION RE DISTRIBUTION OF                                       701 Fifth Avenue, Suite 3300
     INTERPLEADER FUNDS AND DISMISSAL                                            Seattle, Washington 98104
     AND ORDER (2:19-cv-00603) - 1                                                      Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
 1           2.      SOF and JGW asserted rights with respect to the Interpleader Funds based on

 2    transfers of payment rights, in which each SOF and JGW paid sums of money to Ms. Jasmine

 3    Durr, the beneficiary of the Durr Trust (and original payee for the $133,600 lump sum on the

 4    Annuity) in exchange for rights to the final payment on the Annuity.

 5           3.      The Durr Trust asserted competing rights with respect to the Interpleader Funds

 6    arising from a sealed case in King County Superior Court, Case No. 98-4-00708-SEA. The

 7    Durr Trust asserted a counter-claim against Symetra and cross-claims against SOF and JGW.

 8    See Dkt. 9.

 9           4.      The Parties reached a global agreement to settle this case and the attendant

10    dispute over the rights to the Interpleader Funds. As part of that global settlement, the Parties’

11    agreed that SOF and JGW will receive from the Interpleader Funds only the amounts that SOF

12    and JGW each previously paid to Ms. Durr, with the remaining amount of the Interpleader

13    Funds going to the Durr Trust. The Parties agreed to the following distribution of the

14    Interpleader Funds and court registry accrued interest:

15                       a.   $52,000.00 to SOF Receivables III, LLC, along with 39% of the court

16                            registry accrued interest, to repay the amount previously advanced to Ms.

17                            Durr;

18                       b. $30,000.00 to J.G. Wentworth, along with 22% of the court registry

19                            accrued interest, to repay the amount previously advanced to Ms. Durr;

20                       c. $51,600.00 to the Jasmine Durr Trust, along with 39% of the court

21                            registry accrued interest.

22           5.      J.G. Wentworth and SOF Receivables agree to pay the attorney fees and costs

23    incurred by Symetra in this matter in the amount of $5,954.12, with payment to Symetra within

24    5 days of the Court’s approval of this stipulation.

25           6.      Contingent on the stipulated distribution of the Interpleader Funds, the Durr

26    Trust stipulates to dismissal of its counterclaim and cross-claims, and the Parties stipulate to

27                                                                               KARR TUTTLE CAMPBELL
     STIPULATED MOTION RE DISTRIBUTION OF                                       701 Fifth Avenue, Suite 3300
     INTERPLEADER FUNDS AND DISMISSAL                                            Seattle, Washington 98104
     AND ORDER (2:19-cv-00603) - 2                                                      Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
 1    dismissal of this case with prejudice, with the Durr Trust, JGW and SOF to bear their own

 2    respective costs and fees, including attorneys’ fees; and JGW and SOF each to pay $2,977.06 to

 3    Symetra in satisfaction of $5,954.12 in attorneys’ fees incurred by Symetra in connection with

 4    the instigation and maintenance of this action.

 5           WHEREFORE, the Parties respectfully request that the Court grant their stipulated

 6    motion and enter the attached proposed order regarding distribution of the Interpleader Funds

 7    and dismissal of this case with prejudice.

 8
 9    DATED this 26th day of November, 2019.

10
      Davis Wright Tremaine LLP
11    Attorneys for J.G. Wentworth Originations, LLC
12
      By s/ David A. Maas
13       David A. Maas
         920 Fifth Avenue, Suite 3300
14       Seattle, WA 98104-1610
         Ph: 206-622-3150
15       Email: davidmaas@dwt.com
16
      Karr Tuttle Campbell
17    Attorneys for Symetra Life Insurance Company

18    By s/ Medora A. Marisseau
         Medora A. Marisseau
19       701 Fifth Avenue, Suite 3300
20       Seattle, WA 98104
         Ph: 206.224.8045 | Fax: 206.682.7100
21       Email: mmarisseau@karrtuttle.com

22    Ryan, Swanson & Cleveland, PLLC
      Attorneys for SOF Receivables III, LLC
23

24    By s/ Susan Rae Fox
         Susan Rae Fox, WSBA No. 15278
25       1201 Third Avenue, Suite 3400
         Seattle, WA 98101-3034
26       Ph: 206-464-4224
         Email: fox@ryanlaw.com
27                                                                           KARR TUTTLE CAMPBELL
     STIPULATED MOTION RE DISTRIBUTION OF                                    701 Fifth Avenue, Suite 3300
     INTERPLEADER FUNDS AND DISMISSAL                                         Seattle, Washington 98104
     AND ORDER (2:19-cv-00603) - 3                                                   Main: (206) 223 1313
                                                                                      Fax: (206) 682 7100
      Hart Schoener Bliss, PS
 1    Attorneys for Jasmine Dianne Durr Trust
 2

 3    By s/ Jill E. Bliss
         Jill E Bliss
 4       Hart Schoener Bliss, PS
         12535 15th Ave NE, STE 100
 5       Seattle, WA 98125
 6       Ph: 206-524-3348
         Email: jbliss@hsblawyers.com
 7

 8
                                                     ORDER
 9
             This matter coming before the Court on the Parties’ Stipulated Motion Regarding
10
      Distribution of Interpleader Funds and Dismissal, the Parties’ having represented that they have
11
      reached a global settlement of this case that includes the following stipulated distribution of the
12
      interpleader, the Court hereby orders:
13
                 1. Pursuant to the parties’ stipulation, the Interpleader Funds that were deposited
14
                     with the Court by Symetra Life Insurance Company (in the amount of
15
                     $133,600).
16
                 2. The clerk is authorized and directed to draw checks on the funds deposited in
17
                     the registry of this court in the principal amount of $133,600.00 plus all accrued
18
                     interest, minus any statutory users fees, payable as follows:
19
                         a. $52,000 in principal plus 39% of all accrued interest, minus any statutory
20
                             users fees, payable to SOF Receivables III, LLC and mail or deliver the
21
                             check to Susan Rae Fox of Ryan Swanson & Cleveland, PLLC;
22
                         b. $30,000 in principal plus 22% of all accrued interest, minus any
23
                             statutory users fees, payable to J.G. Wentworth and mail or deliver the
24
                             check to David A. Maas of Davis Wright Tremaine LLP; and
25

26

27                                                                              KARR TUTTLE CAMPBELL
     STIPULATED MOTION RE DISTRIBUTION OF                                       701 Fifth Avenue, Suite 3300
     INTERPLEADER FUNDS AND DISMISSAL                                            Seattle, Washington 98104
     AND ORDER (2:19-cv-00603) - 4                                                      Main: (206) 223 1313
                                                                                         Fax: (206) 682 7100
 1                    c. $51,600 in principal plus 39% of all accrued interest, minus any
                         statutory users fees, payable to the Jasmine Dianne Durr Trust and mail
 2                       or deliver the check to Jill E. Bliss of Hart Schoener Bliss, PS.
 3

 4             3. The Durr Trust, JGW and SOF shall bear their own respective costs and fees,
 5                including attorneys’ fees.
 6             4. JGW and SOF shall each pay $2,977.06 to Symetra in satisfaction of $5,954.12
 7                in attorneys’ fees incurred by Symetra in connection with the instigation and
 8                maintenance of this action.
 9             5. Symetra’s interpleader claim, and the Durr Trust’s counterclaim and cross-
10                claims are dismissed with prejudice.
11

12          DATED this 11th day of December, 2019.

13

14
                                                         A
                                                         The Honorable Richard A. Jones
15                                                       United States District Judge
16

17

18
19

20

21

22

23

24

25

26

27                                                                         KARR TUTTLE CAMPBELL
     STIPULATED MOTION RE DISTRIBUTION OF                                 701 Fifth Avenue, Suite 3300
     INTERPLEADER FUNDS AND DISMISSAL                                      Seattle, Washington 98104
     AND ORDER (2:19-cv-00603) - 5                                                Main: (206) 223 1313
                                                                                   Fax: (206) 682 7100
